Citation Nr: 1627138	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service-connection for a navel injury. 

2.  Entitlement to service-connection for an abdomen injury. 

3.  Entitlement to service-connection for a head injury. 

4.  Entitlement to service-connection for a back injury. 

5.  Entitlement to service-connection for sleep apnea. 

6.  Entitlement to service-connection for hypertension. 

7.  Entitlement to service-connection for an ulcer, to include as secondary to nasal injury or abdominal injury.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.  The Board remanded this case for additional development in March 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's March 2015 remand, the AOJ requested that the Veteran provide the necessary authorization for VA to obtain and associate with the record all medical records from Dr. Nixon (the record also includes references to Dr. Mixon).  

In April 2016 correspondence, VA asked the Veteran to complete and return an authorization and consent form to obtain treatment records from Dr. Mixon.  The Appeals Management Center completed issued a supplemental statement of the case (SSOC) in May 2016.  The Veteran's representative responded to the SSOC and completed a waiver of the 30 day waiting period in May 2016; however, the Veteran then submitted a signed VA Form 21-4142 for Dr. Mixon.  VA has not attempted to obtain records from Dr. Mixon/Nixon.  

Although the representative waived consideration of any additional evidence, the evidence has still not been obtained.  Thus, the development requested by the Board's March 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  In addition, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Thus, in the present case additional development must be conducted.

Since the VA examinations conducted on remand were prepared without a complete record, if additional records are obtained on remand, the examinations should be returned for addendum opinions, based on a review of the complete record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain all medical records from Dr. Nixon/Mixon.  

2.  If additional records are obtained, return the March 2015 VA examinations to the examiners for addendum opinions based on the complete record.  

3.  Then, after completing any other indicated development, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




